Per Curiam.

In his application to reopen, appellant raised five separate issues regarding appellate counsel’s ineffectiveness. Each issue involved appellant’s alleged mental incapacity. However, the court of appeals found that “[t]he issue of Peeple’s mental incapacity was previously and properly raised on direct appeal.” Specifically, the court of appeals found that appellant’s problem was not his appellate counsel’s performance, but the fact that his motion to suppress his confession to the murder was denied at trial. We concur.
Accordingly, we affirm the decision of the court of appeals for the reasons stated in its opinion.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.